Citation Nr: 1112323	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to a service connected right knee disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a service connected right knee disability.

3.  Entitlement to service connection for a low back, to include as secondary to a service connected right knee disability.

4.  Entitlement to service connection for a left hip disability, to include as secondary to a service connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1966 to April 1968 and was a member of the Reserves from October 1974 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  The issues have been recharacterized to better reflect the Veteran's allegations, applicable law and regulations, and the evidence of record.

The Veteran and his wife testified at a December 2010 hearing held via videoconference from the RO before the undersigned acting Veterans Law Judge; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes provision of a VA examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is currently service connected for the residuals of a fractured right patella.  He alleges that his current back, left hip, and ankle problems are the result of a gait alteration caused by this service connected disability; treatment records indicate some gait abnormalities.  He is competent to describe his current symptoms and problems, and hence there is some competent evidence indicating current disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Because there is evidence of current disabilities, an injury or disease in service, and an indication of a possible link between the two, examination is required, with medical opinion.

Additionally, the Veteran indicated at his hearing that he continues to receive outpatient care at VA facilities.  Updated records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center in Los Angeles, California, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA Joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current disabilities of the left hip and ankles, and should opine as to whether it is at least as likely as not that any such condition is caused or aggravated by service or a service connected disability.  The examiner should discuss the role, if any, of nonservice connected diabetes in any current ankle complaints, as well as the role of the nonservice connected left femur fracture with regard to the left hip.

A full and complete rationale for all opinions expressed and conclusions reached must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA Spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current disabilities of the low back, and should opine as to whether it is at least as likely as not that any such condition is caused or aggravated by service or a service connected disability.  The examiner should discuss the role, if any, of the nonservice connected left femur fracture with regard to the low back.

A full and complete rationale for all opinions expressed and conclusions reached must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

